 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   JAMES F. HANNAWALT, State Bar #139657
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3933
 6   Facsimile:    (415) 554-3837
     E-Mail:       james.hannawalt@sfcityatty.org
 7
     Attorneys for Defendant
 8   CITY AND COUNTY OF SAN FRANCISCO
 9

10                                    UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12     FLORA CAMPOY, an individual,                       Case No. 16-CV-04229-JST
13             Plaintiff,                                 REQUEST FOR DISMISSAL;
                                                          PROPOSED ORDER OF DISMISSAL
14             vs.
15     CITY OF SAN FRANCISCO; SAN
       FRANCISCO POLICE DEPARTMENT;
16     SFPD OFFICER CHRISTOPHER R.
       HARDY, DOES 1 THROUGH 100,
17     INCLUSIVE,
18                     Defendants.
19

20

21   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
22          A settlement agreeable to all parties has been reached in the above-mentioned matter. The
23   parties respectfully request that this case be dismissed with prejudice.
24

25

26

27

28
      Request for Dismissal; Case No. 16-CV-04229-JST        1                       n:\lit\li2018\161384\01269180.docx
     Dated: October 16, 2018
 1                                                      ANDERSON & POOLE, P.C.
 2

 3                                               By: /s/ Deborah Goodman
                                                    DEBORAH GOODMAN
 4
                                                        Attorneys for Plaintiff
 5                                                      FLORA CAMPOY

 6

 7
     Dated: October 16, 2018
 8
 9                                                      DENNIS J. HERRERA
                                                        City Attorney
10                                                      CHERYL ADAMS
                                                        Chief Trial Deputy
11                                                      JAMES F. HANNAWALT
                                                        Deputy City Attorney
12

13                                               By: /s/ James F. Hannawalt
                                                    JAMES F. HANNAWALT
14
                                                        Attorneys for Defendant
15                                                      CITY AND COUNTY OF SAN FRANCISCO
16

17

18                                                       ORDER
19          IT IS SO ORDERED.
20

21           October 17, 2018
     Dated: ______________________
22

23

24                                                      HON. JON S. TIGAR
                                                        United States District Court Judge
25

26

27

28
      Request for Dismissal; Case No. 16-CV-04229-JST            2                           n:\lit\li2018\161384\01269180.docx
